Citation Nr: 0320087	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  01-09 704A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by low back pain. 

2.  Entitlement to an initial rating in excess of 10 percent 
for chronic fatigue syndrome. 

3.  Entitlement to an initial rating in excess of 10 percent 
for gastroesophageal reflux disease. 

4.  Entitlement to an initial, compensable rating for 
migraine headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

George E. Guido Jr., Senior Counsel  


INTRODUCTION

The veteran served on active duty from May 1994 to May 1998. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2000 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA). 

Pursuant to 38 U.S.C.A. §§ 7101(c) and 7107(c), I have been 
designated by the Chairman of the Board of Veterans' Appeals 
as an acting Veterans Law Judge to conduct the 
videoconference hearing on appeal, which was held in March 
2003, and to make the final determination of the claims.  At 
the March 2003 hearing, the veteran withdrew the appeal of 
the issue of service connection for a disability manifested 
by chest pain. 

The issue of service connection for a disability manifested 
by low back pain and the claims for increase for chronic 
fatigue syndrome and migraine headaches are addressed under 
the heading REMAND. 




FINDING OF FACT

Gastroesophageal reflux disease is manifested by heartburn 
and regurgitation, but the veteran does not have heartburn, 
regurgitation and dysphagia accompanied by substernal or arm 
or shoulder pain productive of considerable impairment of 
health.


CONCLUSION OF LAW

The criteria for an initial rating greater than 10 percent 
for gastroesophageal reflux disease have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
Part 4, §§ 4.1, 4.2, 4.7, 4.10, 4.20, Diagnostic Codes 7346 
(2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

While the claim was pending, the Veterans Claims Assistance 
Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 
5103A, and implemented by regulation at 38 C.F.R. § 3.159, 
amended VA's duties to notify and to assist claimants 
applying for veterans benefits. 

In this regard, the veteran and his representative have been 
provided with a statement of the case, dated in October 2001, 
informing them of the governing rating criteria, the evidence 
considered, and the reasons for the decision reached, citing 
38 C.F.R. § 3.159, providing actual notice of the pertinent 
VCAA provisions, including which information and evidence 
that the claimant is to provide to VA and which information 
and evidence that VA will attempt to obtain on his behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

As for the duty to assist, the veteran has been afforded a VA 
examination and he has appeared for a hearing on appeal.  The 
service medical records, as well as, VA medical records have 
been obtained.  And the veteran testified that his 
gastroesophageal reflux disease has been at the same level 
since 2001.  

As the veteran has had actual notice of the VCAA and he has 
not identified any other evidence relevant to this claim and 
as there are no additional records to obtain, the Board 
concludes that the VCAA provisions, pertaining to the 
duty-to-notify and to the duty-to-assist have been complied 
with. 

General Policy in Rating Disabilities 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  And when an 
unlisted condition, such as gastrointestinal reflux disease, 
is encountered, it is permissible to rate the disability 
under a closely related disease in which not only functions 
affected, but the anatomical location and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  In this case, the RO 
has rated gastroesophageal reflux disease by analogy to 
hiatal hernia under Diagnostic Code 7346.   

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  



Evidence 

Episodes of epigastric distress were documented during 
service.  At the separation examination, history included 
gastritis in 1995 and 1996, and the clinical evaluation of 
the abdomen and viscera was normal. 

After service, the veteran filed his original claim for VA 
disability compensation in 1999. 

VA medical records disclose that, in June 1999, an upper 
gastrointestinal series was normal without evidence of 
gastroesophageal reflux disease.  In July 1999, the veteran 
was seen for epigastric pain.  There was no vomiting. 

In March 2000, a VA physician reported treating the veteran 
for almost two years on a regular basis for a number of 
conditions, including gastroesophageal reflux disease that 
required medication, but there had been little symptomatic 
improvement.  Symptoms included abdominal pain, heartburn 
with nausea, and epigastric pain and discomfort.  

In an April 2000 rating decision, the RO granted service 
connection for gastroesophageal reflux disease and assigned a 
10 percent rating under Diagnostic Code 7346.  The veteran 
then appealed the initial 10 percent rating that is now 
before the Board for appellate review.  

On VA examination in January 2001 for evaluation of chest 
pain, the examiner stated that the pain was noncardiac origin 
and it was likely due, in part, to an underlying anxiety. 

On VA examination in January 2001 for evaluation of 
gastroesophageal reflux disease, the veteran complained of 
epigastric pain, heartburn and regurgitation, but he denied 
dysphagia, vomiting and weight loss.  The examiner reported 
that in December 2000 an upper gastrointestinal series had 
shown mild gastroesophageal reflux disease.  The pertinent 
finding was mild epigastric tenderness.  The diagnosis was 
gastroesophageal reflux disease manifested by heartburn and 
regurgitation. 
At the hearing in March 2003, the veteran testified that he 
experienced heartburn and regurgitation and that it had not 
gotten any better or worse. 

Analysis

Since the veteran is appealing the initial rating following 
the initial rating grant of service connection, the practice 
known as staged ratings, that is, separate ratings may be 
assigned for separate periods of time based on facts found, 
applies.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The criteria for the next higher rating, 30 percent, under 
Diagnostic Code 7346 of the Rating Schedule are persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  The 
criteria for a 10 percent rating under Diagnostic Code 7346 
are two or more of the symptoms for the 30 percent rating of 
less severity.  

Although the veteran has symptoms of heartburn and 
regurgitation, he does not have dysphagia.  As for chest 
pain, it has not been associated with gastroesophageal reflux 
disease as shown on VA examination in 2001.  As there is no 
competent medical evidence that the symptoms he does 
experience are associated with substernal or arm or shoulder 
pain productive of considerable impairment of health, the 
current symptoms are encompassed in the criteria for the 10 
percent rating and do not more nearly approximate or equate 
to the criteria for the next higher rating.  And at no time 
do the facts support separate ratings for separate periods of 
time during the pendency of the claim.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt rule does not apply.  38 U.S.C.A. § 5107(b).


ORDER

An initial rating in excess of 10 percent for 
gastroesophageal reflux disease is denied.

REMAND

Under the Veterans Claims Assistance Act of 2000, VA has the 
duty to assist a claimant in developing the information and 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  As the medical evidence of 
record that pertains to the remaining issues is insufficient 
to decide the claims, the case is remanded for the following 
action:

1.  Ensure that the notification and 
development action required by the VCAA 
are fully complied with. 

2.  Obtain the medical records since 
March 2000 from the Pasco and Port Richey 
VA OPCs and the Tampa VAMC. 

3.  Obtain the medical records since 
November 1999 from R. Lim, M.D.  If 
necessary, ask the veteran for 
authorization to release the records. 

4.  Ask the veteran to identify any other 
health-care providers, not previously 
identified, both VA and non-VA, who have 
treated him.  If necessary, ask the 
veteran for authorization for release of 
the medical records not in the custody of 
VA or other Federal Agency, including the 
Social Security Administration. 

5.  Schedule the veteran for a VA 
examination to determine the current 
level of disability attributable to 
chronic fatigue syndrome.  Ask the 
examiner to express an opinion as to 
whether or not the veteran's back pain is 
a manifestation of generalized muscle 
aches and weakness or migratory joint 
pain associated with chronic fatigue 
syndrome.  The claims folder should be 
made available to the examiner for review 
before the examination.  

6.  Schedule the veteran for a VA 
neurology examination to determine the 
current level of disability attributable 
to migraine headaches and the existence 
and etiology of any currently manifested 
low back disability.  The claims folder 
should be made available to the examiner 
for review before the examination.  Ask 
the examiner to express an opinion as to 
whether the veteran has characteristic 
prostrating attacks, as a manifestation 
of migraine headaches, and if so, the 
frequency of such attacks.  The examiner 
is requested to offer an opinion as to 
whether it is as least as likely as not 
that the veteran currently has a low back 
disability.  If it is determined that the 
veteran currently has a low back 
disability, the examiner is requested to 
offer an opinion as to whether it is as 
least as likely as not that any currently 
manifested back disability is related to 
his active service.  If any currently 
manifested low back disability cannot be 
medically linked or attributed to the 
veteran's active service on a medical 
scientific basis, and without invoking 
processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report.  

7. After the development requested above 
has been completed, adjudicate the 
claims.  If any determination remains 
adverse to the veteran, furnish the 
veteran and his representative a 
supplemental statement of the case 
(SSOC).  The SSOC must contain a summary 
of the law and evidence considered since 
the issuance of the statement of the 
case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


______________________________________________
	MILO H. HAWLEY 
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



